             Case 4:20-cv-05883-JSW Document 31 Filed 08/28/20 Page 1 of 2




 1   Brian J. Stretch, SBN 163973                   Jesse Bless (pro hac vice)
     bstretch@sidley.com                            AMERICAN IMMIGRATION LAWYERS
 2   Naomi A. Igra, SBN 269095                      ASSOCIATION
     naomi.igra@sidley.com                          1301 G Street, Suite 300
 3   SIDLEY AUSTIN LLP                              Washington, D.C. 20005
     555 California Street, Suite 2000
 4   San Francisco, California 94104                Samina M. Bharmal (pro hac vice)
     SIDLEY AUSTIN LLP                              sbharmal@sidley.com
 5   Telephone: +1 415 772-120                      SIDLEY AUSTIN LLP
     Facsimile: +1 415 772-7400                     1501 K Street NW
 6                                                  Washington, D.C. 20005
     Attorneys for Plaintiffs                       Telephone: +1 202 736 8000
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10                                           OAKLAND

11   IMMIGRANT LEGAL RESOURCE CENTER;               Case No. 4:20-cv-05883-JSW
     EAST BAY SANCTUARY COVENANT;
12   COALITION FOR HUMANE IMMIGRANT                 [PROPOSED] ORDER GRANTING JOINT
     RIGHTS; CATHOLIC LEGAL IMMIGRATION             MOTION TO MODIFY SCHEDULE
13   NETWORK, INC.; INTERNATIONAL                   AS MODIFIED HEREIN
     RESCUE COMMITTEE; ONEAMERICA;
14   ASIAN COUNSELING AND REFERRAL
     SERVICE; ILLINOIS COALITION FOR
15   IMMIGRANT AND REFUGEE RIGHTS,

16                  Plaintiffs,
            v.
17
     CHAD F. WOLF, under the title of Acting
18   Secretary of Homeland Security; U.S.
     DEPARTMENT OF HOMELAND SECURITY;
19   KENNETH T. CUCCINELLI, under the title of
     Senior Official Performing the Duties of the
20   Deputy Secretary of Homeland Security; U.S.
     CITIZENSHIP & IMMIGRATION SERVICES,
21
                    Defendants.
22

23

24

25

26

27

28


      [PROPOSED] ORDER GRANTING MOTIONTO MODIFY SCHEDULE – Case No. 4:20-cv-05883-JSW
                   Case 4:20-cv-05883-JSW Document 31 Filed 08/28/20 Page 2 of 2




 1            Having considered the parties’ Joint Motion to Modify Schedule (ECF __), and for good cause

 2   shown,

 3            IT IS HEREBY ORDERED THAT:

 4            1.       Defendants shall file their Response to Plaintiffs’ Motion for Preliminary Injunction and

 5   Request for Stay by September 10, 2020; September 9, 2020 at 12:00 p.m.

 6            2.       Amicus curiae, if any, shall file their Response to Plaintiffs’ Motion for Preliminary

 7   Injunction by September 10, 2020; September 9, 2020 at 12:00 p.m.
                                                                                   September 15, 2020, at 12:00 p.m.
 8            3.       Plaintiffs shall file their Reply to Defendants’ Response by September 17, 2020;

 9            4.       If amicus curiae file a Response, Defendants may file a Reply to such Response by

10   September 17, 2020; and September 15, 2020 at 12:00 p.m.

11            5.       The Court shall hear Plaintiffs’ Motion for Preliminary Injunction and Request for Stay

12   on September 25, 2020 at 9:00 a.m.

13

14    Dated: August 28
                    __, 2020
                                                              The Honorable Jeffrey S. White
15                                                            United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
       [PROPOSED] ORDER GRANTING MOTIONTO MODIFY SCHEDULE – Case No. 4:20-cv-05883-JSW
